330 F.2d 1022
Kathleen Marra MOLE, Appellant,v.UNITED STATES of America, Appellee.
No. 21009.
United States Court of Appeals Fifth Circuit.
April 20, 1964.

O. L. Crumbley, Macon, Ga., for appellant.
Sampson M. Culpepper, Asst. U. S. Atty., Floyd M. Buford, U. S. Atty., Macon, Ga., for appellee.
Before MARIS,* GEWIN, and BELL, Circuit Judges.
PER CURIAM.


1
This appeal is from a judgment of conviction entered on a jury verdict of guilty under an indictment charging a violation of 18 U.S.C.A. § 703. On a previous appearance we reversed the conviction of appellant on the same charge because of the improper admission of evidence and remanded for a new trial. Mole v. United States, 5 Cir., 1963, 315 F.2d 156.


2
The evidence discloses, as it did on the prior appeal, that a jury question was presented as to guilt or innocence. A careful consideration of the errors assigned in the light of the record and the applicable law convinces us that all are without merit, and that the judgment should be, and it is affirmed.



Notes:


*
 Of the Third Circuit, sitting by designation